Citation Nr: 1438329	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-32 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for polymyositis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 2001 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the RO's compliance with the December 2012 Board Remand is included in the Duties to Notify and Assist section below.  In the December 2012 decision, the Board also remanded the claim of service connection for dermatomyositis to issue the Veteran a statement of the case addressing the issue of service connection for dermatomyositis.  The Veteran did not perfect the appeal (with a substantive appeal) for service connection for dermatomyositis; therefore, this issue is not in appellate status, and is not before the Board.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed polymyositis.

2.  The Veteran had in-service occurrences of hip, shoulder, and finger pain.  

3.  The Veteran's current polymyositis is not causally or etiologically related to active military service.



CONCLUSION OF LAW

The criteria for service connection for polymyositis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the RO provided notice to the Veteran in August 2010, prior to the initial adjudication of the claim in September 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, a VA examination report, and the Veteran's lay statements.  Neither the Veteran nor the representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the issues decided herein that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's appeal.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Pursuant to the December 2012 Board Remand, the Veteran was issued a statement of the case regarding the claim of entitlement to service connection for dermatomyositis in January 2013.  As stated above, he did not perfect this appeal.  Additionally, a January 2013 report of contact shows that the Veteran reported that his only relevant medical records would be located at the VA medical center in Louisville, and these records have been associated with his Virtual VA electronic file.  Finally, the Veteran was provided with a VA examination in June 2013 that complied with all of the Board's instructions (the report of which is located in the Veteran's file on Virtual VA).  Therefore, the Board finds that the December 2012 remand instructions have been fully complied with.  Stegall, 11 Vet. App. at 268.  The Board finds the VA examination report is thorough and adequate and provides a sound basis upon which to render a decision with regard to the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided an opinion and rationale as to the etiology of the polymyositis.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection for Polymyositis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Polymyositis is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that the current polymyositis is a result of active service.  Specifically, he has asserted that the joint pains he experienced in service were the first manifestations of the current polymyositis.

The Board first finds that the evidence of record demonstrates that the Veteran has currently diagnosed polymyositis.  See June 2013 VA examination report.  VA treatment records from 2009 also reveal a diagnosis of polymyositis via biopsy.

After review of the lay and medical evidence of record, the Board next finds that the Veteran experienced hip, shoulder, and finger pain in service.  The Veteran's service treatment records reveal complaints of hip, shoulder, and finger pain throughout service.  However, in-service instances of hip, shoulder, and finger pain do not mandate that service connection be granted.  Rather, the in-service hip, shoulder, and finger pain must be shown to have caused, or shown to be related to, the current polymyositis.  Given the above, the remaining question is whether there is evidence of a link between the current polymyositis and service.  The Board finds that the weight of the competent evidence demonstrates that the current polymyositis is not related to active service.   

As detailed above, VA treatment records note that the Veteran received treatment for polymyositis but do not connect the Veteran's diagnosed polymyositis to service, other than reporting the Veteran's lay statements that the disorder began during active service as pain in his hip, shoulder and fingers.  The Veteran is certainly competent to report as to his history of symptomatology.  In addition, laypersons are, at times, competent to provide opinions of a medical nature, to include those regarding diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, the Board finds the Veteran's lay statements that his post-service polymyositis is related to active service, to be outweighed by the other, more probative, evidence of record.

Pursuant to the December 2012 Board Remand, the Veteran underwent a VA examination in June 2013.  After a comprehensive physical evaluation, the VA examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that the Veteran's polymyositis was diagnosed by a muscle biopsy in 2009, six years after the Veteran left the military.  His symptoms of severe weight loss and muscle weakness developed in 2008, five years after the Veteran separated from active service, according to the available medical records.  The VA examiner further clarified that the latter two symptoms (severe weight loss and muscle weakness) are clearly typical signs and symptoms of polymyositis.  

Furthermore, the VA examiner noted that these symptoms mark the clinical onset of the polymyositis.  The VA examiner further noted that, today, the Veteran continues to have profound proximal muscle weakness consistent with polymyositis.  While in service, the VA examiner acknowledged the Veteran complaints of joint pain, particularly of the left hip and shoulder.  The VA examiner indicated that these symptoms of joint pain resolved soon after discharge from service and therefore, do not likely represent manifestations of the Veteran's current polymyositis.  After review of the Veteran's service treatment records, the VA examiner did not see clear reference to any hand symptoms.  As such, the VA examiner concluded that the obvious symptoms of polymyositis began in 2008 with weight loss and weakness.  The VA examiner further explained that the Veteran's diagnosis of polymyositis was given in 2009 after a muscle biopsy.  The temporary left hip pain and shoulder pain developed seven years and five years, respectively, before (emphasis added) the typical polymyositis symptoms of severe weight loss and muscle weakness began.  The latter would strongly suggest that the joint pains in service were not signs of a developing polymyositis condition.  Clinical evidence would suggest the development of polymyositis around 2008 (when the Veteran presented with symptoms of severe weight loss and muscle weakness).  Therefore, the VA examiner opined that there would be no nexus between the Veteran's active service and the current polymyositis.  

Here, the VA examiner reviewed the claims file, interviewed the Veteran, and conducted an extensive physical evaluation.  The VA examiner had medical expertise, had sufficient facts and data on which to base the conclusion, and stated the multiple and detailed bases supporting the opinion that the polymyositis is not related to active service.  The Board finds the June 2013 VA examination report highly probative.  

Further, while the Veteran has consistently contended, throughout the course of this appeal, that the currently diagnosed polymyositis is caused by or was directly incurred in service, the Board finds that the opinion provided by the VA examiner, who is a physician, is more probative than the lay statements provided by the Veteran.  The examiner has medical training, experience, education, and expertise that the Veteran is not shown to have.  In addition, the examiner conducted a full evaluation of the Veteran and provided numerous bases to support his conclusion that were consistent with the evidence of record.  As such, this opinion is given substantially more weight than the contentions provided by the Veteran, who is not shown to have such medical expertise.

To the extent that the Veteran contends that he had hip pain in service that has progressively worsened and continued until present, the VA examiner concluded that the hip pain was not a manifestation of the current polymyositis and, for the reasons already stated above, the examiner's opinion is afforded more weight than the Veteran's.  Also in this regard, service connection for residuals of a hip fracture was denied in the December 2012 Board decision.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's polymyositis was not incurred in or otherwise caused by active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for polymyositis is denied.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


